DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

 
Claim(s) 26-27 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Rosenblatt (20190363238).
a.	As to claim 26, Rosenblatt teaches A device comprising: a substrate; (figure 16 items 102-908) a first superconductor layer on the substrate (1604); an insulator layer on the first superconductor layer (1606); a second superconductor layer on the insulator layer (1608), wherein the first superconductor layer, the insulator layer, and the second superconductor layer form a superconductor tunnel junction (forms a Josephson junction which is a superconductor tunnel junction); and a third superconductor layer (1610 and 1612) directly on a surface of the first superconductor layer (side surface) and directly on a surface of the second superconductor layer (side surface) to provide a first contact to the superconducting tunnel junction and a second contact to the superconductor tunnel junction, respectively (see associated figures).
b.	As claim 27 Rosenblatt teaches wherein the first superconductor layer comprises a first portion that forms a bottom electrode to the superconductor tunnel junction (portion under the insulator), and comprises a second portion directly adjacent to the bottom electrode(portion not covered by the insulator) , wherein the first contact is formed directly on the second portion of the first superconductor layer (figure 16), and wherein the second superconductor layer comprises a first portion (portion directly above the insulator) that forms a top electrode to the superconductor tunnel junction, and comprises a second portion directly adjacent to the top electrode, wherein the second contact is formed directly on the second portion of the second superconductor layer (portion not directly on the insulator).
Allowable Subject Matter
Claims 1-25 are allowed.
As to claim 1 prior art fails to teach and suggest:
wherein the opening region comprises a central opening portion, a first elongated opening portion having a length that extends from a first side of the central opening portion along a first direction, and a second elongated portion having a length that extends from a second side of the central opening portion along a second direction different from the first direction, wherein a width of the first elongated portion is smaller than a length of the first side of the central opening, and a width of the second elongated portion is smaller than a length of the second side of the central opening; depositing a first superconductor material on the patterned resist layer at a first non- normal angle with respect to the substrate to form a first superconductor layer within the central opening portion and the first elongated opening portion of the opening region; forming an insulator layer on a portion of the first superconductor layer; depositing a second superconductor material on the insulator layer and the patterned resist layer at a second non-normal angle with respect to the substrate to form a second superconductor layer within the central opening portion and the second elongated portion of the opening region, wherein the first superconductor layer, the insulator layer, and the second superconductor layer within the central opening portion provide a superconductor tunnel junction; and forming a third superconductor layer directly on a surface of the first superconductor layer and directly on a surface of the second superconductor layer to provide a first contact to the superconducting tunnel junction and a second separate contact to the superconductor tunnel junction, respectively.
As to claim 14 prior art fails to teach and or suggest providing a substrate comprising a first resist layer patterned to include an opening region that exposes a surface of the substrate, wherein the opening region is laterally enclosed on all sides by the first resists layer; depositing a first superconductor material on the patterned resist layer at a first non- normal angle with respect to the substrate along a first direction to form a first superconductor layer within the opening region, wherein the patterned resist layer blocks the first superconductor layer from forming in at least a first part of the opening region; forming an insulator layer on a portion the first superconductor layer; 28Attorney Docket No.: 16113-8749US1 depositing a second superconductor material on the insulator layer and the patterned resist layer at a second non-normal angle with respect to the substrate along a second direction to form a second superconductor layer within the opening region, wherein the patterned resist layer blocks the second superconductor layer from forming in at least a second part of the opening region, and wherein the first superconductor layer, the insulator layer, and the second superconductor layer within the opening region provide a superconductor tunnel junction; and forming a third superconductor layer directly on a surface of the first superconductor layer and directly on a surface of the second superconductor layer to provide a first contact to the superconducting tunnel junction and a second separate contact to the superconductor tunnel junction, respectively.
Claim 28-31 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As to claim 28 prior art fails to teach and or suggest wherein the second portion of the first superconductor layer comprises a corresponding wide section and a corresponding narrow section having a length extending outwardly from the wide section of the first superconductor layer, and wherein the second portion of the of the second superconductor layer comprises a corresponding wide section and a corresponding narrow section having a length extending outwardly from the wide section of the second superconductor layer.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW L REAMES whose telephone number is (571)272-2408. The examiner can normally be reached M-Th 6:00 am-4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William F. Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MATTHEW L. REAMES/
Primary Examiner
Art Unit 2893



/MATTHEW L REAMES/Primary Examiner, Art Unit 2896